                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


EVAN MCELVEEN, et al.                                                PLAINTIFFS

v.                                     CIVIL ACTION NO. 2:17-CV-90-KS-MTP

WAL-MART STORES, INC., et al.                                       DEFENDANTS



                                      ORDER

      For the reasons provided below, the Court finds as follows:

          •   The Court grants Defendant’s Motion in Limine [121] regarding
              medical testimony by lay witnesses.

          •   The Court grants in part and denies in part Defendant’s
              Motion in Limine [122] regarding future medical procedures and
              costs.

          •   The Court grants Defendant’s Motion in Limine [123] regarding
              “conscience of the community” and “golden rule” arguments.

          •   The Court grants Defendant’s Motion in Limine [124] to exclude
              the hearsay statements by Gladys Johnson.

          •   The Court grants Defendant’s Motion in Limine [125] as to Ms.
              McElveen’s lost retirement benefits.

          •   The Court denies Defendant’s Motion in Limine [126] as to
              medical expert testimony outside the scope of the medical
              records without prejudice to Defendant’s right to raise the
              issue again at trial.

A.    Expert Medical Testimony [121]

      First, Defendant argues that the Court should exclude all testimony from

Plaintiff or any other lay witness “concerning evidence of an expert nature and/or
opinions of medical causation, medical certainty, medical probability or the relation

of any cost, treatment, or procedure – past or future – to the incident in question.” In

response, Plaintiffs represent that they only “intend to offer fact testimony by

Plaintiffs or other lay witnesses.”

      Of course, neither Plaintiffs nor any other lay witness may provide expert

medical testimony, which includes testimony regarding medical causation, medical

probability, or the likelihood and cost of future medical procedures. FED. R. EVID.

701(c), 702; see also Patterson v. Radioshack Corp., 268 F. App’x 298, 302 (5th Cir.

2008). Therefore, the Court grants Defendant’s Motion in Limine [121] to exclude

expert medical testimony by Plaintiffs or other lay witnesses.

B.    Future Medical Costs [122]

      Next, Defendant argues that the Court should exclude any evidence or

argument regarding Plaintiffs’ future medical treatment and costs. Specifically,

Defendant objects to the admission of testimony from Plaintiffs or Mr. McElveen’s

treating   physician,   Dr.   Mohammed      Elkersh,   related   to   potential   future

radiofrequency ablation procedures or a shoulder replacement. Defendant argues

that Plaintiffs provided no expert report from Dr. Elkersh, and that his records

contain no mention of any future procedures, their frequency, or their cost. Plaintiffs

offered no substantive response to this argument, noting only that they had

designated Elkersh as an expert and provided a summary of his expected testimony.

      Rule 26 requires parties to disclose the identity of any person who will provide


                                           2
expert testimony at trial. FED. R. CIV. P. 26(a)(2)(A). “[I]f the witness is one retained

or specially employed to provide expert testimony in the case or one whose duties as

the party’s employee regularly involve giving expert testimony,” the proponent of the

expert testimony must provide a written report prepared and signed by the witness.

FED. R. CIV. P. 26(a)(2)(B). But if the expert witness is not required to provide a

written report, the designation must provide the subject matter of the expert’s

testimony, and a summary of the facts and opinions to which she is expected to testify.

FED. R. CIV. P. 26(a)(2)(C). “A number of courts agree that a treating physician may

testify as a non-retained expert witness B and therefore need not provide an expert

report . . . .” Kim v. Time Ins. Co., 267 F.R.D. 499, 502 (S.D. Tex. 2008) (collecting

cases); see also FED. R. CIV. P. 26(a)(2)(B).

       But if a treating physician “does not provide an expert report, his testimony

must remain confined to facts disclosed during care and treatment of the patient,

including his diagnosis, the causation of a plaintiff’s injuries, and the patient’s

prognosis, as long as the doctor formed those opinions based on his personal

knowledge and observations obtained during the course of care and treatment.”

Barnett v. Deere, No. 2:15-CV-2-KS-MTP, 2016 U.S. Dist. LEXIS 123114, at *3 (S.D.

Miss. Sept. 11, 2016). “Conversely, where a treating physician has prepared his

opinions in anticipation of litigation or relies on sources other than those utilized in

treatment, courts have found that the treating physician acts more like a retained




                                            3
expert and must comply with Rule 26(a)(2)(B).” Id. 1 Therefore, if a treating

physician=s expected testimony B whether fact or opinion B is not in the medical

records from his or her treatment of the plaintiff, the plaintiff is required to produce

an expert report in compliance with Rule 26(a)(2)(B).

      Plaintiffs did not produce an expert report from Dr. Elkersh. Defendant

represents – and Plaintiffs have not disputed – that Elkersh’s records do not include

any information regarding Mr. McElveen’s future treatment or its cost. Therefore,

any opinions or other testimony from Elkersh related to future treatment were not

properly disclosed.

      A party=s failure to properly disclose an expected expert’s testimony is “grounds

for prohibiting introduction of that evidence at trial.@ L.U.Civ.R. 26(a)(2). Rule 37

provides: “If a party fails to provide information or identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at trial, unless the failure was substantially

justified or is harmless.” FED. R. CIV. P. 37(c)(1). When determining whether to strike



      1See   also Previto v. Ryobi N. Am., Inc., No. 1:08-CV-177-HSO-JMR, 2010 U.S.
Dist. LEXIS 133344, at *9-*10 (S.D. Miss. Dec. 16, 2010); Cooper v. Wal-Mart
Transp. LLC, No. H-08-0085, 2009 U.S. Dist. LEXIS 8706, at *3-*4 (S.D. Tex. Feb.
5, 2009); Lee v. Valdez, No. 3:07-CV-1298-D, 2008 U.S. Dist. LEXIS 70979, at *9-*10
(N.D. Tex. Sept. 18, 2008); Boudreaux v. J.P. Morgan Chase & Co., No. 07-555, 2007
U.S. Dist. LEXIS 86686, at *6-*7 (E.D. La. Nov. 21, 2007); Duke v. Lowe=s Home
Ctrs., Inc., No. 1:06-CV-207-P-D, 2007 U.S. Dist. LEXIS 80415, at *3-*4 (N.D. Miss.
Oct. 19, 2007); Robbins v. Ryan=s Family Steak Houses E., Inc., 223 F.R.D. 448, 453
(S.D. Miss. Sept. 16, 2004); Lowery v. Spa Crafters, Inc., No. SA-03-CA-0073-XR,
2004 U.S. Dist. LEXIS 16072, at *4-*5 (W.D. Tex. Aug. 16, 2004).

                                           4
an expert’s testimony for a party’s failure to properly and timely disclose required

information, the Court considers the following factors:

      (1)    the importance of the witnesses’ testimony;

      (2)    the prejudice to the opposing party of allowing the witnesses to
             testify;

      (3)    the possibility of curing such prejudice by a continuance; and

      (4)    the explanation, if any, for the party=s failure to comply with the
             discovery order.

Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., Inc., 73 F.3d 546, 572 (5th Cir.

1996) (citing Bradley v. United States, 866 F.2d 120, 125 (5th Cir. 1989)); see also

Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)

(citing Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990)).

      Plaintiffs have not provided any explanation for their failure to provide more

detailed information about Elkersh’s opinions regarding future treatment. The

disputed testimony relates to an element of Plaintiffs’ damages, but it is difficult for

the Court to assess its probative value without an expert report or deposition

transcript. Regardless, Dr. Elkersh’s testimony appears to be the only way that

Plaintiffs can substantiate their claim for future medical costs related to

radiofrequency ablation treatments. In that respect, it is important testimony.

      Based on the record before the Court, Defendant would not be prejudiced by

permitting Elkersh to testify as to some future treatments and medical costs. Despite

Plaintiffs’ failure to properly disclose the opinions, Defendant was aware of the


                                           5
possibility of future treatments well in advance of the discovery deadline. Plaintiffs

disclosed in their initial designation in early January 2018 that Elkersh would

“testify to Mr. McElveen’s prognosis and the probability of the injury necessitating

future surgery(ies) and/or treatment,” but they did not provide any details as to the

expected testimony. Exhibit C to Motion in Limine at 2, McElveen v. Wal-Mart Stores,

Inc., 2:17-CV-90-KS-MTP (S.D. Miss. Jan. 24, 2019), ECF No. 122-3.

      Later that month, Plaintiffs represented in discovery that Elkersh “indicated”

that the ablation procedures “may be required 2-3 times a year if the headaches

persist,” at a cost of $22,250.91 each. Exhibit D to Motion in Limine at 20, 25,

McElveen v. Wal-Mart Stores, Inc., No. 2:17-CV-90-KS-MTP (S.D. Miss. Jan. 24,

2019), ECF No. 122-4. Plaintiffs supplemented their discovery responses in

September 2018, mentioning an “additional shoulder replacement as recommended

by [Mr. McElveen’s] orthopedic surgeon (approx. $40,000) and subsequent ablation

procedures as recommended by Dr. Elkersh ($25,000 at 3x year).” Exhibit E to Motion

in Limine at 27, McElveen v. Wal-Mart Stores, Inc., No. 2:17-CV-90-KS-MTP (S.D.

Miss. Jan. 24, 2019), ECF No. 122-5.

      All of these disclosures occurred before the discovery deadline of October 5,

2018. Accordingly, Defendant had notice that Dr. Elkersh believed that Mr. McElveen

would require additional ablation procedures in the future, but it chose not to depose

Elkersh, although it had the right to do so. While the reference to a potential shoulder

replacement by an unidentified physician is too vague to provide Defendant with any


                                           6
meaningful notice, Defendant has much more information regarding the ablation

treatments. For example, Defendant already has the medical records with respect to

at least one ablation treatment by Dr. Elkersh. Therefore, the Court finds that

Defendant would not be prejudiced by permitting Elkersh to testify that Mr.

McElveen may require two to three ablation treatments annually, at a cost of up to

$25,000 each.

      After consideration of the Geiserman factors, the Court concludes that

Plaintiffs’ failure to properly disclose Elkersh’s opinions regarding future ablation

treatments is not sufficiently prejudicial to justify striking the testimony altogether.

Dr. Elkersh will be permitted to testify that Mr. McElveen may require two to three

ablation treatments annually, at a cost of up to $25,000 each. But Elkersh may not

provide testimony regarding any additional future medical treatments or costs,

because they were not previously disclosed to Defendant.

C.    “Conscience of the Community” [123]

      Defendant argues that the Court should exclude any “conscience of the

community” or “golden rule” arguments. “A conscience-of-the-community argument

is any impassioned and prejudicial plea intended to evoke a sense of community

loyalty, duty and expectation,” often invoking “the parties’ relative popular appeal,

identities, or geographical locations to prejudice the viewpoint of the jury against an

out-of-state corporation.” Learmonth v. Sears, Roebuck & Co., 631 F.3d 724, 732 (5th

Cir. 2011). “A Golden Rule argument suggests that the jury place themselves in the


                                           7
plaintiff’s position and do unto him as they would have him do unto them.” Id. Neither

argument is proper. Id. Accordingly, the Court grants Defendant’s Motion in Limine

[123] as to “conscience of the community” and “golden rule” arguments.

D.    Gladys Johnson [124]

      Defendant argues that the Court should exclude certain hearsay statements

by Gladys Johnson. According to Ms. McElveen, Johnson approached her after the

accident. Exhibit A to Motion in Limine at 1, McElveen v. Wal-Mart Stores, Inc., No.

2:17-CV-90-KS-MTP (S.D. Miss. Jan. 24, 2019), ECF No. 124-1. McElveen claims that

Johnson was “distressed and upset that Buddy had fallen because she said that she

had reported the spilled substance on the floor to a Wal-Mart employee some 10

minutes earlier.” Id.

      Johnson’s testimony contradicts Ms. McElveen’s version of events. Johnson

testified that she noticed the spill shortly after entering the store, while browsing a

clothing rack near the aisle. Exhibit B to Motion in Limine at 7, McElveen v. Wal-

Mart Stores, Inc., No. 2:17-CV-90-KS-MTP (S.D. Miss. Jan. 24, 2019), ECF No. 124-

2. After she noticed the spill, she went to find a Wal-Mart employee. Id. at 8. It took

her approximately two to three minutes to find one. Id. She told the employee about

the spill and took her to its location, but by the time they got there, Mr. McElveen

had already fallen. Id. According to Johnson, she volunteered her name and number

to Ms. McElveen, said she hoped Mr. McElveen got better, but did not talk to Ms.

McElveen any further at the scene. Id. at 9. Johnson specifically denied that she had


                                          8
told a Wal-Mart employee about the spill ten to fifteen minutes before the fall, as

Plaintiffs claim. Id. at 14. She also denied having made any statement at the scene

to that effect. Id. In fact, she testified that only two to four minutes passed between

her initial observation of the spill and Mr. McElveen’s fall. Id. at 14-15.

      Ms. McElveen’s testimony of what Ms. Johnson said at the scene of the accident

is indisputably hearsay. See FED. R. EVID. 801(c). Hearsay is generally not admissible.

FED. R. EVID. 802. Plaintiffs argue that Ms. McElveen’s testimony as to what Ms.

Johnson said at the scene of the accident is admissible under the exceptions for

present sense impressions and excited utterances. FED. R. EVID. 803(1)-(2).

      A “present sense impression” is a “statement describing or explaining an event

or condition, made while or immediately after the declarant perceived it.” FED. R.

EVID. 803(1). Such statements are “not excluded by the rule against hearsay,

regardless of whether the declarant is available as a witness.” Id. “The basis for this

hearsay exception relies on the contemporaneousness of the event under

consideration and the statement describing the event. Because the two occur almost

simultaneously, there is almost no likelihood of a deliberate or conscious

misrepresentation.” United States v. Polidore, 690 F.3d 705, 720 (5th Cir. 2012).

      According to Plaintiffs’ version of events, Johnson allegedly described to Ms.

McElveen what she had seen and done ten minutes beforehand. Therefore, Johnson’s

description of seeing the spill and notifying a Wal-Mart employee did not occur

contemporaneously with the events themselves. Accordingly, the present-sense-


                                           9
impression exception to the hearsay rule is inapplicable here. See Polidore, 690 F.3d

at 720 (declarant described and explained events while he was observing them);

United States v. Peacock, 654 F.2d 339, 350 (5th Cir. 1981) (declarant described

events immediately after they occurred); United States v. Cain, 587 F.2d 678, 681

(5th Cir. 1979) (approving of precedent holding that fifteen minutes between

statement and event described was too long).

      An “excited utterance” is a “statement relating to a startling event or condition,

made while the declarant was under the stress of excitement that it caused.” FED. R.

EVID. 803(2). Such statements are “not excluded by the rule against hearsay,

regardless of whether the declarant is available as a witness.” Id. “For a statement

to be admitted pursuant to the excited utterance exception to the hearsay rule, there

must (1) be some occurrence or event sufficiently startling to render normal reflective

thought processes inoperative, and (2) the statement of the declarant must have been

a spontaneous reaction to the occurrence or event and not the result of reflective

thought.” United States v. Jackson, 204 F.3d 1118, *8 n. 46 (5th Cir. 1999).

      Nothing in Johnson’s testimony indicates that she was startled by discovering

that someone had slipped on the spill. Exhibit B [124-2], at 9-10. In fact, her response

was relatively pedestrian. She asked if Mr. McElveen was okay and whether they had

called 911, volunteered her contact information, and then she went about her own

business. Id. Moreover, the Court is not convinced that coming upon someone on the

floor after they have already slipped and fallen is “sufficiently startling to render


                                          10
normal reflective thought processes inoperative . . . .” Jackson, 204 F.3d at *8 n. 46.

Accordingly, the Court finds that the excited-utterance exception to the hearsay rule

is inapplicable here.

      Finally, “[t]he overarching theory for Rule 803 exceptions is that, under certain

circumstances, a statement, although it is hearsay, may still possess circumstantial

guarantees of trustworthiness sufficient to justify its admission as evidence.” Rock v.

Huffco Gas & Oil Co., Inc., 922 F.2d 272, 280 (5th Cir. 1991). Even if a Rule 803

exception applied here, the divergence between Johnson’s version of events and Mrs.

McElveen’s    is   enough   to   offset   whatever   “circumstantial    guarantees    of

trustworthiness” may accrue to the hearsay. The Court grants Defendant’s Motion in

Limine [124] to exclude the hearsay statements by Gladys Johnson.

E.    Lost Retirement Benefits [125]

      Next, Defendant argues that the Court should exclude all evidence or

argument concerning Ms. McElveen’s alleged lost retirement benefits. In response,

Plaintiffs represented that they do not intend to offer evidence of lost retirement

benefits as a category of damages, but that they intend to offer fact testimony

regarding Ms. McElveen’s decision to retire and “the repercussions from the decision.”

      Plaintiffs’ response is potentially contradictory insofar as they disclaim any

demand for lost retirement benefits, yet reserve their right to offer fact testimony

regarding the “repercussions” of Ms. McElveen’s decision to retire. Regardless,

Plaintiffs do not deny that they failed to produce any calculation or substantiation for


                                           11
this category of alleged damages. Therefore, the Court will assume that Plaintiffs did

not comply with their disclosure requirements regarding such damages.

      “If a party fails to provide information . . . as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion,

at a hearing, or at trial, unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c)(1). When determining whether to strike evidence for a party’s

failure to properly and timely disclose required information, the Court considers the

following factors:

      (1)    the importance of the witnesses’ testimony;

      (2)    the prejudice to the opposing party of allowing the witnesses to
             testify;

      (3)    the possibility of curing such prejudice by a continuance; and

      (4)    the explanation, if any, for the party’s failure to comply with the
             discovery order.

Sierra Club, 73 F.3d at 572.

      Plaintiffs have not provided any explanation for their failure to provide

information regarding this category of damages. Evidence of the “repercussions” of

Ms. McElveen’s retirement would not be important to Plaintiffs’ case because they

explicitly denied that they were seeking such damages. In any case, allowing any

testimony or other evidence regarding the alleged lost retirement benefits would be

prejudicial to Defendant because Plaintiffs did not disclose such evidence, and there

is no time to cure the prejudice before trial. For these reasons, the Court grants


                                           12
Defendant’s Motion in Limine [125] as to Ms. McElveen’s lost retirement benefits,

including any testimony or evidence regarding the “repercussions” of her retirement,

to the extent such “repercussions” include lost retirement benefits.

F.    Medical Experts [126]

      Finally, Defendant argues that the Court should bar Plaintiffs’ treating

physicians from offering any expert opinions or testimony that is inconsistent with or

beyond the scope of the medical records from their treatment of Plaintiffs. Plaintiffs

made no substantive response to this motion, beyond asserting that they intended to

present evidence regarding each physician’s treatment of Mr. McElveen.

      As noted above, “a treating physician may testify as a non-retained expert

witness B and therefore need not provide an expert report . . . .” Kim, 267 F.R.D. at

502; see also FED. R. CIV. P. 26(a)(2)(B). But if a treating physician “does not provide

an expert report, his testimony must remain confined to facts disclosed during care

and treatment of the patient, including his diagnosis, the causation of a plaintiff’s

injuries, and the patient’s prognosis, as long as the doctor formed those opinions

based on his personal knowledge and observations obtained during the course of care

and treatment.” Barnett, 2016 U.S. Dist. LEXIS 123114 at *3. “Conversely, where a

treating physician has prepared his opinions in anticipation of litigation or relies on

sources other than those utilized in treatment, courts have found that the treating

physician acts more like a retained expert and must comply with Rule 26(a)(2)(B).”

Id. Therefore, if a treating physician’s expected testimony – whether fact or opinion


                                          13
– is not in the medical records from his or her treatment of the plaintiff, the plaintiff

is required to produce an expert report in compliance with Rule 26(a)(2)(B).

      “If a party fails to provide information . . . as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion,

at a hearing, or at trial, unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c)(1). When determining whether to strike evidence for a party’s

failure to properly and timely disclose required information, the Court considers the

following factors:

      (1)    the importance of the witnesses’ testimony;

      (2)    the prejudice to the opposing party of allowing the witnesses to
             testify;

      (3)    the possibility of curing such prejudice by a continuance; and

      (4)    the explanation, if any, for the party’s failure to comply with the
             discovery order.

Sierra Club, 73 F.3d at 572.

      This is not an analysis that the Court can conduct in the abstract, as

demonstrated by the Court’s previous discussion of Dr. Elkersh’s testimony. Before

the Court can determine whether the testimony should be excluded because Plaintiffs

failed to disclose it, the Court needs to know the nature of the expected testimony and

whether Defendant was otherwise made aware of it during the discovery process.

Therefore, the Court presently denies Defendant’s Motion in Limine [126] as to

expert testimony from Plaintiffs’ treating physicians, but Defendant may raise the


                                           14
issue again at trial with more specificity. Plaintiffs shall not elicit any medical expert

testimony outside the scope of their treating physicians’ records without notifying the

Court and opposing counsel ahead of time.

      SO ORDERED AND ADJUDGED this 14th day of February, 2019.

                                                      /s/ Keith Starrett
                                                                  KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                           15
